DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 25 June 2019 is hereby entered and considered.

Priority
Acknowledgment is made of Applicant's claim for priority to application 14828533 filed 18 August 2015, 11562953 filed 22 November 2006, 60738516 filed 22 November 2005, 60828064 filed 03 October 2006.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Claim 18 recites “a three-dimensional volumetric watertight model”. There is no written description support for this limitation in any of the identified prior-filed applications.
Accordingly, claim 18 is not entitled to the benefit of these prior applications.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is requested:
Claim 18 recites “a three-dimensional volumetric watertight model”; however, the Specification as originally filed does not disclose this limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 9107723. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 17 is/are anticipated by patent claim(s) 1.

Claim 17: patent claim 1 recites all limitations of application claim 1, with the exception that patent claim 1 recites a “tooth implant” while application claim 17 recites an “oral prosthesis”.
It is clear that all the elements of application claim 17 are to be found in claim 1 of the patent.  The difference between claim 17 of the application and claim 1 of the patent lies in the fact that the patent claim is much more specific.  
Therefore, patent claim 1 is in essence a “species” of the generic invention of application claim 17. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim(s) 17-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 14 of U.S. Patent No. 10327863 in view of Marchack (The use of a custom template for immediate loading with the definitive prosthesis). 

Claim 17: patent claim 1 recites all limitations of application claim 1, with the exception that patent claim 1 recites a “tooth implant” while application claim 17 recites an “oral prosthesis”.
Additionally, application claim 17 recites the following limitation that is not found in patent claim 1:
displaying the three-dimensional digital representation for an operator.
Marchack teaches:

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the teachings of Marchack within the embodiment of patent claim 1 with the motivation of allowing the surgical and restorative team to use software to fine tune the fitment of the dental prosthesis (Marchack; page 927 column 3 Procedure Step 5).

Dependent application claim 18 recites identical limitations as those of patent claim 14, and is therefore rejected for similar rationale as applied to parent application claim 18 above, and incorporated herein.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 17 recites:
A computer-assisted method of creating an oral prosthesis, comprising the steps of:
electronically scanning a target jaw area where a patient needs a prosthesis to create a three-dimensional digital representation of the target jaw space including representations of upper and lower jaws; 
create a digital simulation of a closed position of the jaws and electronically calculate boundaries of a space available for a prosthesis at a prosthesis placement location when the jaws are closed; 
displaying the three-dimensional digital representation for an operator and receiving an electronic input from the operator selecting an implant placement location in response to the display of the digital representation; and 
electronically generating a three-dimensional digital model of the implant prosthesis based on the calculated boundaries and storing the digital model for use by an automated manufacturing system, whereby the automated manufacturing system is enabled to generate the prosthesis configured to fit the selected prosthesis placement location according to the digital model.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computer, creating a 3-D representation of a patient’s prosthesis may be practically performed by a person either mentally, or with pen and paper. 

Finally, but for the computer, selecting an implant placement and generating a 3-D model of the prosthesis may be practically performed by a person either mentally, or with pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the calculations may also fall under the “Mathematical Concepts” because the calculating the boundaries involve basic algebra that forms the basic tools of science.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 18 reciting limitations further defining the mathematical algorithm used to perform the calculations, which may be performed in the mind but for recitation of generic computer components.  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
electronically scanning a target jaw area;
using a computer, processing the digital representation of the target jaw space;
displaying the three-dimensional digital representation for an operator and receiving an electronic input from the operator;

The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the computer, the Specification as originally filed in parent application 60738516 discloses (page 17, emphasis added):
More detailed description of the Portal here is neither possible nor necessary. This kind of information handling capability is an essential part of the dental restoration case- handling system we are describing. It needs to interrelate a multiplicity of patients, Dentists, Imaging Centers, Laboratory Facilities and any other service performers to whom the overall task may be broken out. Each affiliated professional performer or| service facility must have an appropriate level of access to the Portal. This may be as simple as a dial-up desk computer, or may include high-speed communication services and a large bank of server computers, say, for a large imaging center.

This recited computer amounts to nothing more than a generic computer being invoked in its known capacity to perform the abstract concept. see MPEP 2106.05(f))
The limitation of the 3-D modeling amounts to adding insignificant extra-solution activity to the abstract idea (such as recitation of the scanning of the patient amounts to mere data gathering, recitation of processing the scanned data amounts to selecting a particular data source or type of data to be manipulated, recitation of forwarding the model to a manufacturing facility amounts to insignificant application, see MPEP 2106.05(g))
Regarding the automated manufacturing system, this limitation is not in fact a limitation of the claimed method, but is instead directed towards a field of used of the stored data. Indeed, the facility using the stored data to manufacture the prosthesis has not been positively recited. Accordingly, the automated manufacturing system does not limit the scope of the claim, and 
Dependent claim(s) recite(s) no additional elements.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: electronically scanning a target jaw area; using a computer, processing the digital representation of the target jaw space; displaying the three-dimensional digital representation for an operator and receiving an electronic input from the operator; storing the digital model for use by an automated manufacturing system, whereby the automated 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the scanning of the patient, Marchack (The use of a custom template for immediate loading with the definitive prosthesis) teaches that using a plurality of scanning techniques to scan the patient’s jaw is well-understood, routine, and conventional in the imaging art (page 925 column 2 paragraph 2).
Regarding the display of patient data, Marchack teaches a plethora of software capable of being used to render patient data to a user (page 926 column 1 last paragraph, Figure 3). According, displaying patient data to a user for the user to make selection is well-understood, routine, and conventional in the imaging art.
Regarding the transmission of the patient’s model to an automated manufacturing facility, Marchack teaches that dental labs with special milling devices are well-established in the art (page 927 column 3 Procedure step 5 illustrating a plurality of such facilities capable of accepting patient models for manufacturing of dental prosthesis).
Regarding the use of a computer to store, process, and transmit data, this amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as sending patient data to a computer; e.g., receiving or transmitting data 
Dependent claim(s) recite(s) no additional elements.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marchack (The use of a custom template for immediate loading with the definitive prosthesis).

	Claim 17: Marchack teaches:
A computer-assisted method (page 925 column 2 paragraph 2 illustrating a computer assisted treatment planning program [considered to be a form of “method”]) of creating an oral prosthesis ((page 925 column 2 paragraph 2 illustrating a prosthesis for dental use), comprising the steps of. 
electronically scanning a target jaw area (page 927 column 2 Procedure Step 4 illustrating scanning the patient’s jaw) where a patient needs a prosthesis ((page 927 column 2 Procedure Step 4 illustrating scanning the denture in the patient’s jaw [considered to be “where a patient needs a prosthesis”]) to create a three-dimensional digital representation of the target jaw space including representations of upper and lower jaws ((page 927 Figure 4a-b illustrating creating a 3-D representation of both the upper and lower jaws)
using a computer, processing the digital representation of the target jaw space to create a digital simulation of a closed position of the jaws and electronically calculate boundaries of a space available for a prosthesis at a prosthesis placement location when the jaws are closed (page 927 column 3 Procedure Step 5 illustrating creating the position of the implant, page 928 illustrating determining the length and diameter of the implant so that it fits properly into the patient’s mouth); 
displaying the three-dimensional digital representation for an operator (page 927 column 3 Procedure Step 5 illustrating providing the scans superimposed on each other to the surgical and restorative team [considered to be a form of “operator”] with software) and receiving an 
electronically generating a three-dimensional digital model of the implant prosthesis based on the calculated boundaries and storing the digital model for use by an automated manufacturing system (page 927 column 3 Procedure Step 5 illustrating transferring the data completed by the Oralim software to a dental lab with special milling devices), whereby the automated manufacturing system is enabled to generate the prosthesis configured to fit the selected prosthesis placement location according to the digital model (page 927 column 3 Procedure Step 5-6 illustrating the lab manufacturing the implant according to the data, see also Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marchack in view of Serban (Design and manufacturing of customised maxillofacial prostheses).

Claim 18: Marchack teaches:
The method of claim 17 (as discussed above and incorporated herein).
Marchack does not teach:
wherein the three-dimensional digital representation of the target jaw area comprises a three-dimensional volumetric watertight model.
Serban teaches:
wherein the three-dimensional digital representation of the target jaw area comprises a three-dimensional volumetric watertight model (page 38 last paragraph illustrating using a watertight model to import an IGES file into computer-aided engineering (CAE) software).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include the teachings of Serban within the embodiment of Marchack with the motivation of using the IGES file format to provide a good representation of the patient’s bone and prosthesis, and to allow for further design of the prosthesis (Serban; page 37 Setion 3.3 paragraph 1).

Conclusion

Verstreken (An Image-Guided Planning System for Endosseous Oral Implants) teaches scanning the patient’s jaw for use in creating dental prosthesis (page 847 Figure 5-7).
Marotta (20080124676) teaches using a CAD with a scan to create a prosthesis without making a mold impression (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/            Primary Examiner, Art Unit 3626